Citation Nr: 1342501	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for prostate cancer (claimed as due to exposure to herbicides).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012 the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, a review of the record found that further development is necessary for VA to satisfy its duty to assist the Veteran in the development of his claim.  While the Board regrets the further delay in the disposition of this matter inherent with a second remand, the record requires further development to properly address the matter at hand.

As was noted in the May 2012 Board remand, the Veteran has reported that he had TDY (temporary duty) in 1967 at Tan Son Nhut Air Base in South Vietnam; however, the TDY in Vietnam could not be verified and he is not shown to have served in Vietnam based on TDY at Tan Son Nhut.  In a December 2012 statement, the Veteran argues that his receipt of the Vietnam Gallantry Cross with Palm should be accepted as proof of his "actual service in Vietnam."  The Republic of Vietnam awarded the Vietnam Gallantry Cross with Palm to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  His DD Form 214 shows that this medal was among the decorations, medals, badges, citations and campaign ribbons he was awarded.  However, his service personnel records do not show any assignment or duties that would have placed him in combat circumstances in Vietnam.  This raises a question of whether the award of the Vietnam Gallantry Cross with Palm was made merely because he served in a unit members of which participated in aerial combat over Vietnam or whether he individually participated in actions in Vietnam consistent with combat.  Resolution of this matter is critical to the adjudication of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to verify the Veteran's alleged period of TDY at Tan Son Nhut Air Base in South Vietnam in 1967.  This search should include a search of service department (Air Force) payroll records of the Veteran from 1967 from the Defense Finance and Accounting Service (DFAS) or other appropriate agency to determine whether he received pay while on TDY in Vietnam.  If finance records are unavailable because they have been destroyed, it should be so certified.  Any additional action necessary for independent verification of the Veteran's alleged TDY service in Vietnam, to include any follow-up action suggested by the entity contacted, should be completed.  All action taken and responses received must be documented in the claims file.  The full scope of the search should be documented in the record.  

2.  The RO should also specifically contact the service department (Air Force) for exhaustive development to ascertain the circumstances of the Veteran's award of the Vietnam Gallantry Cross with Palm, i.e., whether it was awarded because he individually participated in combat in Vietnam, or because he was in a unit that served in Vietnam or over Vietnam (in or over must be specified).  If there is a narrative describing the reason for the issuance of the award, a copy of the narrative must be secured for the record. If explanation is unavailable, the reason must be noted in the record (i.e., no one in the service department knows why the Gallantry Cross was awarded.)

3.  Thereafter, the RO should review the record, arrange for any further development suggested and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

